Citation Nr: 0011990	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1979 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  An unappealed November 1995 RO decision determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for schizophrenia.

2.  Evidence received since the November 1995 RO decision is 
new, but does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has not been received, the November 
1995 RO decision is final and the claim of entitlement to 
service connection for schizophrenia is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for schizophrenia.  With respect to this claim, 
the Board finds, as discussed below, that he has not 
submitted new and material evidence.

The veteran's claim of entitlement to service connection for 
schizophrenia was originally denied by RO decision in April 
1984.  A May 1995 RO decision found that new and material 
evidence had not been submitted and continued to deny the 
claim.  Most recently, a November 1995 RO decision found that 
new and material evidence had not been submitted and the 
veteran's claim for service connection for schizophrenia was 
not reopened.  

The evidence of record at the time of the November 1995 RO 
decision included an August 1983 response from the National 
Personnel Records Center providing the veteran's service 
medical records, to include medical Board proceedings.  The 
response indicated that available records on file indicated 
that the veteran was ordered from National Guard to active 
duty from June 1979 to April 1980.  The service medical 
records do not include a report of service entrance 
examination, but reflect that the veteran was seen in August 
1979, approximately two months following his entry onto 
active duty, at which time he was hospitalized and remained 
hospitalized for one month.  These records indicate a 
diagnosis of acute schizophrenic reaction.  A September 1979 
service hospital summary reflects that the veteran reported 
that he had joined the Air National Guard two years before 
and only recently activated into the regular Army.  The 
report of service medical board proceedings reflects a 
diagnosis of schizophrenia and indicated that the 
schizophrenia existed prior to service and was not aggravated 
by service.

An August 1978 St. Francis Hospital discharge summary 
reflects that the veteran was hospitalized in August 1978 
after odd behavior on another medical unit.  The final 
diagnosis was probably hebephrenic schizophrenia.

Also of record were VA and private records relating to 
hospitalizations and treatment dated from 1983 through 1985 
indicating that the veteran continued to have schizophrenia.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Subsequent to the November 1995 RO decision, additional 
private and VA treatment records have been associated with 
the record on appeal, dated from 1978 through 1997.  A 
response has also been received from the National Personnel 
Records Center providing a copy of the veteran's DD-214 and 
personnel records and suggesting that the Iowa State Adjutant 
be contacted for additional information.  A response from the 
Iowa State Adjutant indicates that the State of Iowa does not 
have any records for the veteran.

The additional response from the National Personnel Records 
Center continues to reflect that the veteran's only period of 
active service was from June 1979 to April 1980.  The private 
and VA treatment records continue to reflect that following 
the veteran's active service, he received treatment for 
schizophrenia with a November 1980 record from St. Francis 
Hospital reflecting that the veteran had some problems years 
before and had been seen by the examiner and referred for 
psychiatric evaluation at that time, when he was felt to have 
chronic and differentiated schizophrenia.  Thereafter, he had 
a trial in service and was boarded out on emotional problems.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and schizophrenia becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
"material"; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision.

The additional evidence continues to reflect that the 
veteran's only period of active service was from June 1969 to 
April 1980.  The additional medical evidence is new in that 
it reflects that the veteran received additional treatment 
beginning in 1980, but the additional medical evidence does 
not contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
schizophrenia.  Rather, the additional evidence is cumulative 
in that it continues to reflect that the veteran's only 
period of active service was from June 1979 to April 1980 and 
that his schizophrenia existed prior to his active service 
and continues to exist thereafter.  The additional evidence 
does not address the degree of severity of the veteran's 
schizophrenia prior to service, during service, or subsequent 
to service, and thus, does not provide any additional 
enlightenment with respect to whether or not his 
schizophrenia underwent an increase beyond any natural 
progress during his active service.  Therefore, while the 
additional evidence is new, it does not bear directly and 
substantially upon the specific matter under consideration, 
but is, rather, cumulative and redundant in that it continues 
to reflect the same information that was of record prior to 
the November 1995 RO decision.  Further, the additional 
evidence, either by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
because it does not contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
schizophrenia or the degree of its severity either prior to 
or during the veteran's active service.  Accordingly, new and 
material evidence has not been submitted.  The November 1995 
RO decision is final and the claim of entitlement to service 
connection for schizophrenia is not reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for entitlement to service 
connection for schizophrenia is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

